337 F.2d 289
SPENCER, INC., Appellant,v.Sarah Kendrick KENNINGTON, Appellee.
No. 21297.
United States Court of Appeals Fifth Circuit.
Oct. 12, 1964.

H. P. Burt, Albany, Ga., Burt & Burt, Albany, Ga., for appellant.
Marcus B. Calhoun, Thomasville, Ga., Forester & Calhoun, Thomasville, Ga., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and WHITEHURST, District Judge.
PER CURIAM.


1
The judgment of the trial court is affirmed.  It was not error for the trial court to overrule the motion for summary judgment.  The issue whether appellant's employee was an agent of appellant acting within the scope of her employment at the time of the collision is a fact question which has been resolved by the jury upon a proper submission of the applicable law to it.


2
The judgment is affirmed.